UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 420 Lexington AvenueSuite 601,New York, New York (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090 (Name and address of agent for service) Registrant's telephone number, including area code: 877.244.6235 Date of fiscal year end:004/30/2012 Date of reporting period: 7/1/2/30/2011 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for The USX China Fund a series of the 360 Funds. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. 360 Funds By Christopher F. Anci /s/ Christopher F. Anci President Date: August 15, 2011 EXHIBIT A 360 Funds Form N-PX Exhibit A (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/ Against Mgmt China Valves Technology, Inc. CVVT 5/21/2010 Directors recommend: a vote for election of the following niminees: 1) Siping Fang, 2) Zengbiao Yu, 3) Peter Li, 4) William Haus, 5) Binjie Fang Issuer YES YES FOR Ratification of appointment of Frazer Frost LLP to serve as the Company's independent registered public accounting firm for the year ending December 31, 2010. Issuer NO ABSTAIN ABSTAIN China Electric Motor, Inc. CELM 16890A205 6/24/2010 Directors recommend: a vote for election of the following nominees: 1) Fugui Wang, 2) Guoqiang Zhang, 3) Liang Tang, 4) Heung Sang Fong, 5) Yue Wang, 6) James M. Lee, 7) Tony Shen Issuer YES FOR FOR Ratify the selection of Malonebailey LLC, as the Company's independent registered public accounting firm for the year ending December 31, 2010. Issuer NO ABSTAIN ABSTAIN Approve the China Electric Motor, Inc. 2010 omnibus incentive plan. Issuer NO ABSTAIN ABSTAIN Harbin Electric, Inc. HRBN 41145W109 6/18/2010 Directors recommend: a vote for election of the following nominees: 1) Tianfu Yang, 2) Lanxiang Gao, 3) Ching Chuen Chan,4) Boyd Plowman, 5) David Gatton, 6) Yunyue Ye. Issuer YES FOR FOR Proposal to ratify the appointment of Frazer Frost, LLP (a successor entity of Moore Stephens Wurth Frazer and Torbet, LLP) as the Company's independent auditors. Issuer NO ABSTAIN ABSTAIN ZST Digital Networks, Inc. ZSTN 98878T208 7/7/2010 Directors recommend: a vote for election of the following nominees: 1) Zhong bo, 2) Zhong Lin, 3) Yang Ai Mei, 4) Tian Li Zhi, 5) Liu Hui Fang, 6) Zhnag Jian Sheng Issuer YES FOR FOR Approve the appointment of BDO China Li Xin Da Hua CPA Co., Ltd. as the Company's independent registered public accounting firm for the year ending December 31, 2010. Issuer YES FOR FOR Approve the ZST Digital Networks, Inc. 2010 omnibus incentive plan. Issuer NO ABSTAIN ABSTAIN Orient Paper, Inc. ONP 68619F205 6/25/2010 Directors recommend: a vote for election of the following nominees: 1) Drew Bernstein, 2) W. Christopher Wang, 3) Fuzeng Liu, 4) Zhaofang Wang, 5) Zhenyong Liu. Issuer YES FOR FOR To approve an amendment to our certificate of incorporation to authorize the classification of the Board into two classes with staggerd terms. Issuer YES FOR FOR To ratify the appointment of BDO limited as the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2010. Issuer YES FOR FOR L & L Energy LLEN 50162D100 9/9/2010 Election of Seven Directors:Mr. Dickson V. Lee, Mr. Ian Robinson, Mr. Dennis Bracy, Mr. Edward L. Dowd, Mr. Joseph J. Borich, Issuer YES FOR FOR To approve the 2010 Stock Incentive Plan. Issuer YES ABSTAIN ABSTAIN To ratify the company's independent registered public accounting firm. Issuer YES FOR FOR L & L Energy LLEN 50162D100 9/8/2010 Election of Seven Directors:Mr. Dickson V. Lee, Mr. Norman Mineta, Mr. Ian Robinson, Mr. Dennis Bracy, Mr. Edward L. Dowd, Mr. Robert W. Lee, Mr. Joseph J. Borich Issuer YES FOR FOR To approve the 2010 Stock Incentive Plan Issuer NO ABSTAIN ABSTAIN To ratify the company's independent registered public accounting firm. Issuer NO ABSTAIN ABSTAIN China Marine Food Group, Ltd. CMFO 16943R106 9/29/2010 Directors recommend:a vote for election of the following nominees: 1) Pengfei Liu, 2) Weipeng Liu, 3) Xiaochuan Li, 4) Changhu Xue, 5) Honkau Wan. Issuer YES FOR FOR China Sky One Medical, Inc. CSKI 16941P102 9/1/2010 Directors recommend:a vote for election of the following nominees: 1) Liu Yan-Qing, 2) Han Xiao-Yan, 3) Hao Yu-Bo, 4) Song Chun-Fang, 5) Qian Xu-Feng, 6) Zhao Jie, 7) William Wei Lee. Issuer YES FOR FOR Universal Travel Group UTA 91388Q202 8/23/2010 Directors recommend:a vote for election of the following nominees: 1) Hujie Gao, 2) Jiduan Yuan, 3) Wenbin An, 4) Lawrence Lee, 5) Lizong Wang, 6) Jiangping Jiang, 7) Jing Xie. Issuer YES FOR FOR Proposal to approve the amend the Certificate of Incorporation of the Company. Issuer YES FOR FOR Proposal to ratify and approve the 2010 Stock Incentive Plan. Issuer YES ABSTAIN ABSTAIN Proposal to ratify the appointment of Goldman Kurland Mohidin as our independent registered public accounting firm for the fiscal year ending December 31, 2010. Issuer YES AGAINST AGAINST Shengtai Pharmaceutical, Inc. SGTI 9/10/2010 Election of Director:Qingtai Liu Issuer YES ABSTAIN ABSTAIN Election of Director:Younqiang Wang Issuer YES AGAINST AGAINST Election of Director:Yaqjun Liu Issuer YES ABSTAIN ABSTAIN Election of Director:Winfred Lee Issuer YES AGAINST AGAINST To authorize the Board to effect a reverse stock split of issued and outstanding shares of our common stock at a 1 for 2 ratio, and if & when reverse stock split is effected, to reduce number of our authorized shares of common stock and preferred stock by the same reverse stock split ratio & file any required amendment to our amended and restated certificate of incorporation. Issuer YES FOR FOR To approve the appointment of Kabani & Company, Inc. as the Company's independent auditors for the fiscal yearending June 30, 2011 Issuer YES AGAINST AGAINST Such other business as may properly come before the meeting or any adjournment thereof. Issuer YES ABSTAIN ABSTAIN Andatee China Marine Fuel Ser. Corp. AMCF 67086W105 8/30/2010 Directors recommend: a vote for election of the following nominees: 1) An Fengbin, 2) Wen Tong, 3) Francis N.S. Leong, 4) Wen Jiang,5) Yudong Hou Issuer YES FOR FOR To ratify the appointment of Jewett, Schwartz, Wolfe & Associates as independent registered public accounting firm of the Company for the fiscal year ending December 31, 2010. Issuer YES AGAINST AGAINST To transact such other business as may properly come before the annual meeting and any adjournments or postponements thereof. Issuer YES ABSTAIN ABSTAIN Soko Fitness & Spa Group, Inc. SOKF 83409D104 9/3/2010 Directors recommend:a vote for electioin of the following nominees: 1) Tong Liu, 2) Xia Yu, 3) Colin Sung, 4) Su Zhang, 5) Yang Chen Issuer YES FOR FOR To ratify the appointment by the audit committee of the Company's Board of Directors of Friedman LLP as the Company'sindependent auditors for the fiscal year ending May 31, 2011. Issuer YES AGAINST AGAINST Such other business as may properly come before the meeting or any adjournment thereof. Issuer YES ABSTAIN ABSTAIN Biostar Pharmaceuticals, Inc. BSPM 9/27/2010 Directors recommend: a vote for election of the following nominees: 1) Ronghua Wang, 2) Qinghua Liu, 3) Zibing Pan, 4) Zhongyang Shang. Issuer YES FOR FOR To ratify the appointment of Mazars CPA Limited as the Company's registered independent public accountants for the fiscal year ending December 31, 2010. Issuer YES AGAINST AGAINST To approve the Biostar Pharmaceuticals, Inc. 2009 inventive stock plan. Issuer YES ABSTAIN ABSTAIN In his discretion, upon the transaction of any other matters which may properly come before the meeting or any adjournment thereof. Issuer YES FOR FOR Vanceinfo Technologies, Inc. VIT 10/4/2010 Re-election of Mr. Daniel Mingdong Wu as a class C Director of the Company. Issuer YES ABSTAIN ABSTAIN Re-election of Mr. Samuelson S.M. Young as a class C Director of the Company. Issuer YES FOR FOR Ratification of the appointment of the independent auditor Deloitte Touche Tohmatsu CPA Ltd. for the fiscal year 2009 at a fee agreed by the Directors. Issuer YES FOR FOR Appointment of the independent auditor Deloitte Touche Tohmatsu CPA Ltd. for the fiscal year 2010 at a fee agreed by the Directors. Issuer YES FOR FOR Ratification of inclusion of financial statements of fiscal year 2009 in the Company's 2009 annual report. Issuer YES ABSTAIN ABSTAIN Authorization of the Directors to take any and every action that might be necessary to effect the foregoing resolutions 1 to 5 as such Director, in his or her absolute discretion, thinks fit. Issuer YES FOR FOR China Jo-Jo Drugstores, Inc. CJJD 16949A206 11/2/2010 Directors recommend: a vote for electioin of the following nominees: 1) Lei Liu, 2) Li Qi, 3) Chong'an Jin, 4) Shike Zhu, 5) Marc ThomasSerrio, 6) Bowen Zhao, 7) Yuehai Ke, 8) Shuizhen Wu, 9) Xiaomeng Yu. Issuer YES FOR FOR To ratify the appointment of Frazer Frost, LLP as the Company's registered independent public accountants for the fiscal year ending March 31, 2011. Issuer YES AGAINST AGAINST To approve the China Jo-Jo Drugstores, Inc. 2010 equity incentive plan (the "Plan") Issuer YES ABSTAIN ABSTAIN In his discretion, upon the transaction of any other matters which may properly come before the meeting or any adjournment thereof. Issuer YES FOR FOR China Integrated Energy, Inc. CBEH 16948P105 11/18/2010 Directors recommend: a vote for election of the following nominees: 1) Xincheng Gao, 2) Gaihong Li, 3) Larry Goldman, 4) W. Christopher Wang. Issuer YES FOR FOR Ratification of independent accountants. Issuer YES ABSTAIN ABSTAIN Telestone Technologies Corporatioin TSTC 87953J102 10/19/2010 Directors recommend: a vote for election of the following nominees: 1) Han Daqing, 2) Zhu Lian, 3) Li Ming, 4) Pan Guobin, 5) Cheng Guanghui Issuer YES FOR FOR Yuhe International, Inc. YUII 10/29/2010 Directors recommend: a vote for election of the following nominees: 1) Gao Zhentao, 2) Peter Li, 3) Liu Yaojun, 4) Greg Huett, 5) Han Chengxiang Issuer YES FOR FOR To ratify and approve the appointment of Child, Van Wagoner & Bradshaw, PLLC or such other auditors as the Board of Directors deems fit as the Company's independent auditors for the fiscal year ending December 31, 2010. Issuer YES AGAINST AGAINST Kandi Technologies Corp. KNDI 11/1/2010 Directors recommend: a vote for election of the following nominees: 1) Hu Xiaoming, 2) Zhu Xiaoying, 3) Zheng Mingyand, 4) Yao Zhengming, 5) Ni Guangzheng, 6) Jerry Lewin, 7) Hu Wangyuan Issuer YES FOR FOR Ratification of the appointment of auditors Albert Wong & Co. Issuer YES AGAINST AGAINST China Ritar Pwr Corp. CRTP 11/1/2010 Election of Director:Jiada Hu Issuer YES FOR FOR Election of Director: Charles C. Mo Issuer YES FOR FOR Election of Director: Jianjun Zeng Issuer YES FOR FOR Election of Director: Yaofu Tang Issuer YES FOR FOR Electioin of Director: Xiongjie Wang Issuer YES FOR FOR To ratify Crowe Horwath (HK) CPA Limited as the Company's independent auditors for the fiscal year ending December 31, 2010. Issuer YES AGAINST AGAINST To transact such other business as may properly come before the meeting. Issuer YES ABSTAIN ABSTAIN Chinanet Online Holdings, Inc. CNET 16949H102 11/4/2010 Directors recommend: a vote for election of the following nominees: 1) Handong Cheng, 2) Zhige Zhang, 3) Zhiqing Cheng,4) Watanabe Mototake, 5) Douglas Maclellan. Issuer YES FOR FOR Ratification of independent accountants Issuer YES ABSTAIN ABSTAIN Cina Gerui Advanced Materials Group, Ltd. CHOP G21101103 10/22/2010 Directors recommend: a vote for election of the following nominees: 1) Mingwang Lu, 2) Yi Lu, 3) Harry Edelson, 4) J.P. Huang,5) Kwok Keung Wong, 6) Yunlong Wang, 7) Maotong Xu. Issuer YES FOR FOR Approve the ratification of Uhy Vocation HK CPA Ltd. as the Company's accountant for fiscal Year 2010. Issuer YES AGAINST AGAINST Approve the China Gerui Advanced Materials Group Limited 2010 Share Incentive Plan. Issuer YES AGAINST AGAINST China North East Petroleum Hldgs., Ltd. NEP 16947G102 11/5/2010 Directors recommend: a vote for election of the following nominees: 1) Edward Rule, 2) Hongjun Wang, 3) Jingfu Li, 4) Ruishi Hu, 5) Yau-Sing Tang Issuer YES FOR FOR HQ Sustainable Maritime Ind, Inc. HQS 40426A208 11/8/2010 Directors recommend: a vote for election of the following nominees: 1) Norbert Sporns, 2) Lillian Wang Li, 3) Harry Wang Hua,4) Fred Bild, 5) Kevin M. Fitzsimmons, 6) Andrew Intrater, 7) Daniel Too Issuer YES FOR FOR To ratify the appointment of Schwartz Levitsky Feldman, LLP Issuer YES ABSTAIN ABSTAIN To approve and adopt the HQ Sustainable Maritime Industries, Inc. 2010 Stock Incentive Plan Issuer YES AGAINST AGAINST China Education Alliance, Inc. CEU 16938Y207 11/18/2010 Directors recommend: a vote for election of the following nominees: 1) James Hsu, 2) Liansheng Zhnag, 3) Yizhao Zhang, 4) XiQun Yu Issuer YES FOR FOR Proposal to ratify the appointment of Sherb & Co., LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010. Issuer YES AGAINST AGAINST In their discretion, the proxies are authorized to vote upon such other business as may properly come before the meeting or any adjournment or adjourments thereof. Issuer YES ABSTAIN ABSTAIN Zoom Technologies, Inc. ZOOM 98976E301 10/25/2010 Directors recommend: a vote for election of the following nominees: 1) Lei Gu, 2) Augustine Lo, 3) Chang Shan, 4) Cheng Wang Issuer YES FOR FOR To amend the Company's certificate of incorporation to increase the authorized amount of common stock, par value $0.01 per share, from 25,000,000 shares to 35,000,000 shares. Issuer YES ABSTAIN ABSTAIN To amend Company's certificate of incorporation to authorize 1,000,000 shares of a new class of "blank check" preferred stock, $0.01 par value per share. Issuer YES AGAINST AGAINST To amend the Company's certificate of incorporation and bylaws to permit action by written consent of the stockholders without a meeting. Issuer YES AGAINST AGAINST To ratify the appointment of Goldman Kurland Mohidin, LLP, as the Company's independent certified public accountants for thefiscal year ending December 31, 2010. Issuer YES AGAINST AGAINST American Lorain Corporation ALN 12/29/2010 The Board of Directors recommends a vote for the following: 1) Si Chen, 2) Yundong Lu, 3) Maoquan Wei, 4) Dekai Yin, 5) Yongjun Li, 6) Tad M. Ballantyne Issuer YES FOR FOR Ratification of the appointment of Samuel H. Wong & Co., LLP as the Company's independent registered public accountants for the fiscal year ending December 31, 2010. Issuer YES AGAINST AGAINST Ratification and approval of the transfer by Mr. Si Chen to purchaseres of the Company's common stock pursuant to its September 2010 private placement of up to a maximum of 1,722,602 shares of common stock owned by Mr. Chen in order to address certain potential shortfalls, if any, in the Company's projected earnings per share for 2010, 2011, and 2012. Issuer YES AGAINST AGAINST Skystar Bio-pharmaceutical Company SKBI 12/1/2010 Directors recommend: a vote for election of the following nominees: 1) Weibing Lu, 2) Wei Wen, 3) Mark D. Chen,4) R. Scott Cramer, 5) Fan Qiang, 6) Chengtun Qu, 7) Shoughuo Zhao. Issuer YES FOR FOR In his discretion, upon the transaction of any other matters which may properly come before the meeting or any adjournment thereof. Issuer YES ABSTAIN ABSTAIN China MediaExpress Holdings, Inc. CCME 12/6/2010 Directors recommend: a vote for election of the following nominees: 1) Marco Kung, 2) Yingshou Huang, 3) Dorothy Dong Issuer YES FOR FOR Approval of 2011 equity incentive plan. Issuer YES FOR FOR Ratification of independent accountants Issuer YES FOR FOR China Nutrifuit Group Limited CNGL 16944U108 11/19/2010 Approve the adoption of the Company's 2010 equity incentive plan. Issuer YES FOR FOR Approve the ratification of HLB Hodgson Impey Cheng as the Company's accountant for fiscal year 2011. Issuer YES AGAINST AGAINST Shengkai Innovations, Inc. VALV 82321P104 3/4/2011 Directors recommend: a vote for election of the following nominees: 1) Wang Chen, 2) Guo Wei, 3) Michael Marks, 4) Jun Leng, 5) Ruizhu Mu Issuer YES FOR FOR Ratification and approval of the 2011 Incentive Stock Option Plan Issuer YES ABSTAIN ABSTAIN Ratification of the appointment of BDO China Li Xin Da Hua CPA Co., Ltd. as the Company's independent registered publicaccounting firm for the fiscal year ending June 30, 2011. Issuer YES AGAINST AGAINST To recommend, by non-binding vote, the approval of the compensation disclosed in the proxy statement of the Company's executive officers, who are named in the proxy statement's summary compensation table. Issuer YES AGAINST AGAINST To recommend, by non-binding vote, the frequency of executive compensation votes Issuer YES 3 yr. 2 yr. Chinanet Online Holdings, Inc. CNET 16949H102 4/28/2011 Directors recommend: a vote for electionof the following nominees: 1) Handong Cheng, 2) Zhige Zhang, 3) Zhiqing Cheng,4) Watanabe Mototake, 5) Douglas Maclellan. Issuer YES FOR FOR Ratification of Independent Accountants Issuer YES FOR FOR Adoption of the Chinanet Online Holdings, Inc. 2011 Omnibus Securities and Incentive Plan. Issuer YES FOR AGAINST Chinanet Online Holdings, Inc. CNET 16949H102 6/15/2011 For all Directors:Handong Cheng, Zhige Zhang, Zhiqing Cheng, Wantanabe Mototake, Douglas MacLellan. Issuer YES FOR FOR Ratification of independent accountants Issuer YES ABSTAIN ABSTAIN Adoptioin of the Chinanet Online Holdings, Inc. 2011 Omnibus securities and incentive plan. Issuer YES FOR FOR NF Energy Savings Corp. of America NFEC 5/4/2011 Directors recommend: a vote for election of the following nominees: 1) Gang Li, 2) Lihua Wang, 3) Hong Li, 4) Mia Kuang Ching, 5) Jianxin (Jason) Wang, 6) Jiuding Yan, 7) John Maclean, 8) Joshua Kurtzig Issuer YES FOR FOR To ratify the appointment of HKCMCPA Company limited as the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2011. Issuer YES FOR FOR China Yida Holding, Co. CNYD 16945D204 5/9/2011 Directors recommend: a vote for election of the following nominees: 1) Minhua Chen, 2) Yanling Fan, 3) Michael Marks, 4) Chunyr Yin, 5) Fucai Huang Issuer YES FOR FOR To ratify the appointment of Friedman LLP as the Company's independent registered public accountants for fiscal year ending December 31, 2011. Issuer YES AGAINST AGAINST To vote regarding the Companys overall pay-for-performance executing compensation program. Issuer YES AGAINST AGAINST To vote on frequency of say on pay votes Issuer YES 1yr AGAINST Chunghwa Telecom Co. Ltd. CHT 17133Q502 4/21/2011 Ratification of 2010 Business Report and Financial Statements Issuer YES FOR ABSTAIN Ratification of the proposal for the distribution of 2010 earnings. Issuer YES FOR AGAINST
